United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-13523 CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP (Exact Name of Issuer as Specified in its Charter) Maryland 52-1328767 (State of Incorporation) (I.R.S. Employer Identification No.) 11200 Rockville Pike Rockville, MD (Address of Principal Executive Offices) (ZIP Code) (301) 468-9200 (Issuer’s Telephone Number, Including Area Code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated filer (Do not check if a smaller reporting company)oSmaller reporting companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP INDEX TO FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2011 Page Part I FINANCIAL INFORMATION Item 1. Financial Statements Balance Sheets - March 31, 2011 and December 31, 2010 1 Statements of Operations and Accumulated Losses - for the three months ended March 31, 2011 and 2010 2 Statements of Cash Flows - for the three months ended March 31, 2011 and 2010 3 Notes to Financial Statements - March 31, 2011 and 2010 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 4. Controls and Procedures 12 Part II OTHER INFORMATION Item 1. Legal Proceedings 13 Item 5. Other Information 13 Item 6. Exhibits 13 Signature 14 Part I.FINANCIAL INFORMATION Item 1.Financial Statements CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP CONSOLIDATED BALANCE SHEETS ASSETS March 31, December 31, (Unaudited) Investments in partnerships $ $ Investment in partnerships held for sale or transfer Cash and cash equivalents Acquisition fees, principally paid to related parties, net of accumulated amortization of $50,810 and $50,324, respectively Property purchase costs, net of accumulated amortization of $74,446 and $74,111, respectively Other assets Total assets $ $ LIABILITIES AND PARTNERS' CAPITAL (DEFICIT) Due on investments in partnerships $ $ Accrued interest payable Accounts payable and accrued expenses Total liabilities Commitments and contingencies Partners' capital (deficit): Capital paid in: General Partners Limited Partners Less: Accumulated distributions to partners ) ) Offering costs ) ) Accumulated losses ) ) Total partners' capital (deficit) ) ) Total liabilities and partners' deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. - 1 - Part I.FINANCIAL INFORMATION Item 1.Financial Statements CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP CONSOLIDATED STATEMENTS OF OPERATIONS AND ACCUMULATED LOSSES (Unaudited) For the three months ended March 31, Share of income from partnerships $ $ Other revenue andexpenses: Revenue: Interest and other Expenses: General and administrative Interest Management fee Professional fees Amortization of deferred costs Total other revenue and expenses ) ) Loss before gain on disposition of investment in partnerships ) ) Gain on disposition of investment in partnerships, net of disposition fee Net (loss) income ) Accumulated losses, beginning of period ) ) Accumulated losses, end of period $ ) $ ) Net (loss) income allocated to General Partners (1.51%) $ ) $ Net (loss) income allocated to Initial and Special Limited Partners (1.49%) $ ) $ Net (loss) income allocated to Additional Limited Partners (97%) $ ) $ Net (loss) income per unit ofAdditional Limited Partner Interest, based on 73,337 units outstanding $ ) $ The accompanying notes are an integral part of these consolidated financial statements. - 2 - Part I.FINANCIAL INFORMATION Item 1.Financial Statements CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the three months ended March 31, Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash used in operating activities: Share of income from partnerships ) ) Amortization of deferred costs Gain on disposition of investment in partnerships, net of disposition fees ) Changes in assets and liabilities: Decrease in other assets Increase in accrued interest payable Increase in accounts payable and accrued expenses Net cash used in operating activities ) ) Cash flows from investing activities: Receipt of distributions from local partnerships Proceeds from disposition of investment in partnerships Disposition fee paid to a related party ) Net cash provided by investing activities Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. - 3 - CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 and 2010 (Unaudited) 1.ORGANIZATION Capital Realty Investors-IV Limited Partnership (the “Partnership”) is a limited partnership which was formed under the Maryland Revised Uniform Limited Partnership Act on December 7, 1983.The Partnership was formed for the purpose of raising capital by offering and selling limited partnership interests and then investing in limited partnerships ("Local Partnerships"), each of which owns and operates an existing rental housing project which was originally financed and/or operated with one or more forms of rental assistance or financial assistance from the U.S. Department of Housing and Urban Development ("HUD"). The Partnership originally made investments in forty-seven Local Partnerships.As of March 31, 2011, the Partnership retained investments in five Local Partnerships. The General Partners of the Partnership are C.R.I., Inc. (“CRI”), which is the Managing General Partner, and current and former shareholders of CRI.Services for the Partnership are performed by CRI, as the Partnership has no employees of its own. 2.BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (US GAAP) and with the instructions to Form 10-Q.Certain information and accounting policies and footnote disclosures normally included in financial statements prepared in conformity with US GAAP have been condensed or omitted pursuant to such instructions.These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Partnership's annual report on Form 10-K at December 31, 2010. In the opinion of CRI, the Managing General Partner of the Partnership, the accompanying unaudited consolidated financial statements reflect all adjustments, consisting of normal recurring accruals, necessary for a fair presentation of the financial position of the Partnership as of March 31, 2011, and the results of its operations and its cash flows for the three month periods ended March 31, 2011 and 2010.The results of operations for the interim period ended March 31, 2011, are not necessarily indicative of the results to be expected for the full year. 3.INVESTMENTS IN PARTNERSHIPS At March 31, 2011 and 2010, the Partnership had limited partnership equity interests in five and seven Local Partnerships respectively, each of which owned an apartment complex. - 4 - CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 and 2010 (Unaudited) 3.INVESTMENTS IN PARTNERSHIPS - Continued A schedule of the apartment communities owned by the Local Partnerships in which the Partnership is invested is provided below: PROPERTY CITY STATE UNITS Fairways Naperville IL Mary Allen Tower West Galesburg IL Northridge Park Salinas CA Tradewinds Traverse City MI Westport Village Freeport IL Under the terms of the Partnership's investment in each Local Partnership, the Partnership was required to make capital contributions to the Local Partnerships. These contributions were payable in installments upon each Local Partnership achieving specified levels of construction and/or operations. At March 31, 2011 and 2010, all such capital contributions had been paid to the Local Partnerships. a.Summarized financial information Combined statements of operations for the five and seven Local Partnerships in which the Partnership was invested as of March 31, 2011 and 2010, respectively, follow.The combined statements have been compiled based on apportionment of the prior year’s actual operating activity and are unaudited.The information for each of the periods is presented separately for those Local Partnerships which have investment basis (equity method), and for those Local Partnerships which have cumulative losses in excess of the amount of the Partnership’s investments in those Local Partnerships (equity method suspended).Appended after the combined statements is information concerning the Partnership’s share of income from partnerships related to cash distributions recorded as income, and related to the Partnership’s share of income from Local Partnerships. - 5 - CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 and 2010 (Unaudited) 3.INVESTMENTS IN PARTNERSHIPS - Continued COMBINED STATEMENTS OF OPERATIONS (Unaudited) For the three months ended March 31, Equity Equity Method (a) Suspended (b) Method (a) Suspended (c) Number of Local Partnerships 2 3 2 5 Revenue: Rental $ Other Total revenue Expenses: Operating Interest Depreciation and amortization Total expenses Net income (loss) $ ) Cash distribution $ Cash distribution recorded as income Partnership's share of Local Partnership net income Share of income from partnerships (a) Mary Allen Tower West; Tradewinds (b) Fairway Park; Northridge; Westport Village (c) Fairway Park; Madison Square; Northridge; Pilgrim Tower East; Westport Village Cash distributions received from Local Partnerships which have investment basis (equity method) are recorded as a reduction of investments in partnerships and as cash receipts on the respective consolidated balance sheets.Cash distributions received from Local Partnerships which have cumulative losses in excess of the amount of the Partnership’s investments in those Local Partnerships (equity method suspended) are recorded as share of income from partnerships on the respective consolidated statements of operations and as cash receipts on the respective consolidated balance sheets.As of March 31, 2011 and 2010, the Partnership's share of cumulative losses to date for three of the five and for five of the seven Local Partnerships, respectively, exceeded the amount of the Partnership's investments in those Local Partnerships by $2,082,434 and $6,851,186, respectively.As the Partnership has no further obligation to advance funds or provide financing to these Local Partnerships, the excess losses have not been reflected in the accompanying consolidated financial statements. - 6 - CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 and 2010 (Unaudited) 3.INVESTMENTS IN PARTNERSHIPS - Continued a.Due on investments in partnerships and accrued interest payable Purchase money notes The Partnership executed certain purchase money notes payable as part of the acquisition of its equity interests in certain Local Partnerships. The notes are nonrecourse notes secured by a security interest in the Partnership’s interests in the respective Local Partnership.The Partnership's obligations with respect to its investments in Local Partnerships, in the form of nonrecourse purchase money notes having an aggregate principal balance of $1,340,000 plus aggregate accrued interest of $6,873,074 as of March 31, 2011, are payable in full upon the earliest of: (i) sale or refinancing of the respective Local Partnership's rental property; (ii) payment in full of the respective Local Partnership's permanent loan; or (iii) maturity. Effective July 15, 2010, the Partnership’s interest in Pilgrim Tower East was transferred to the purchase money noteholder and or its affiliates or assignees. Property Principal Date Disposition Pilgrim Tower East $1,450,000 (1) July 2010 Transfer (1)Remaining principal, after a partial payment. The purchase money note related to the following property matured and has not been paid or extended as of March 31, 2011. Accrued Interest as of Property Principal March 31, 2011 Maturity Westport Village (1) 09/01/99 (1)In receivership. The remaining purchase money note related to Northridge Park matures in 2025.As of March 31, 2011, principal and accrued interest balances were $500,000 and $3,910,270, respectively. - 7 - CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 and 2010 (Unaudited) 3.INVESTMENTS IN PARTNERSHIPS - Continued The purchase money notes, which are nonrecourse to the Partnership, are generally secured by the Partnership's interest in the respective Local Partnerships.There is no assurance that the underlying properties will have sufficient appreciation and equity to enable the Partnership to pay the purchase money notes' principal and accrued interest when due.If a purchase money note is not paid in accordance with its terms, the Partnership will either have to renegotiate the terms of repayment or risk losing its partnership interest in the respective Local Partnership.In the event that a purchase money note remains unpaid upon maturity, the noteholder may have the right to foreclose on the Partnership’s interest in the related Local Partnership. The Partnership's inability to pay certain of the purchase money notes principal and accrued interest balances when due, and the resulting uncertainty regarding the Partnership's continued ownership interest in the related Local Partnerships, does not adversely impact the Partnership's financial condition because the purchase money notes are nonrecourse and secured solely by the Partnership's interest in the related Local Partnerships.Therefore, should the investment in any of the Local Partnerships with matured or maturing purchase money notes not produce sufficient value to satisfy the related purchase money notes, the Partnership's exposure to loss is limited because the amount of the nonrecourse indebtedness of each of the matured or maturing purchase money notes exceeds the carrying amount of the investment in each of the related Local Partnerships.Thus, even a complete loss of the Partnership's interest in these Local Partnerships would not have a material adverse impact on the financial condition of the Partnership. Interest expense on the Partnership's purchase money notes for the three month period ended March 31, 2011, was $117,357 and $165,515 for the three month period ended March 31, 2010.The accrued interest payable on these purchase money notes of $6,873,074 and $6,755,717 as of March 31, 2011 and December 31, 2010, respectively, is due upon the earliest of:(i) sale or refinancing of the respective Local Partnership’s rental property; (ii) payment in full of the respective Local Partnerships’ permanent loans; or (iii) maturity. b.Assets held for sale or transfer Westport Village The mortgage loan encumbering the property associated with the Partnership’s investment in Westport Village is in default.As of March 31, 2011, Westport Village was in receivership pending a foreclosure sale of the property.Accordingly, the Partnership’s basis in the Local Partnership, which totaled $0 at both March 31, 2011 and December 31, 2010, has been reclassified to investment in partnerships held for sale or transfer in the accompanying consolidated balance sheets. There can be no assurance as to the ultimate timing of the foreclosure sale and/or transfer of ownership of the property. - 8 - CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 and 2010 (Unaudited) 3.INVESTMENTS IN PARTNERSHIPS – Continued Mary Allen Tower West On May 12, 2010, a contract for the sale of the Mary Allen Tower West property was executed.Due to the possible sale of the property related to Mary Allen Tower West, the Partnership’s basis in the Local Partnership of $2,452,758, which includes net unamortized acquisition fees and purchase property costs, which totaled $10,896 as of March 31, 2011, and as of December 31, 2010, has been reclassified to investment in partnerships held for sale or transfer in the accompanying balance sheet.There is no assurance that the sale of the property will occur. c.Completed sales Hale Ohana On March 15, 2008 the Local Partnership entered into a contract with a third party to sell its property for approximately $3,875,000.The sale was completed on March 15, 2010.The sale resulted in gain on disposition of investment in partnerships for financial statement purposes of $1,603,594 in 2010 ($1,048,769 recognized in the period ended March 31, 2010 and $554,825 recognized in the period ended September 30, 2010) and a gain of $2,217,581 for federal tax purposes.As of March 31, 2011, the Partnership’s share of cash proceeds from sale has been received. In accordance with the terms of the Partnership Agreement, in March 2010, the Managing General Partner was paid a disposition fee or $77,500 related to the sale.The fee was netted against the related gain on disposition of investment in partnerships. Pilgrim Tower East Effective July 15, 2010, the Partnership’s interest in Pilgrim Tower East was transferred to the purchase money noteholder as satisfaction of the note.As of July 15, 2010, the principal and accrued interest balances were $1,450,000 and $4,944,423, respectively.The sale resulted in gain from extinguishment of debt for financial statement purposes of $6,368,609 in 2010 and a gain of approximately $7,653,565 for federal tax purposes. Madison Square As of March 21, 2011, the Local Partnership delivered the Deed in Lieu of Foreclosure to the Michigan State Housing Development Authority in satisfaction of the mortgage.The transaction is expected to result in no gain or loss on disposition of investment in partnerships for financial statement purposes. - 9 - CAPITAL REALTY INVESTORS-IV LIMITED PARTNERSHIP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 31, 2011 and 2010 (Unaudited) 4.RELATED PARTY TRANSACTIONS In accordance with the terms of the Partnership Agreement, the Partnership is obligated to reimburse the Managing General Partner or its affiliates for certain direct expenses and payroll expenses in connection with managing the Partnership.Payroll expenses are reimbursed at a factor of 1.75 times base salary.For the three month periods ended March 31, 2011 and 2010, the Partnership paid $39,582 and $47,904, respectively, to the Managing General Partner or its affiliates as direct reimbursement of expenses incurred on behalf of the Partnership.In addition, certain employees of the Managing General Partner provided legal and tax accounting services to the Partnership.These are reimbursed comparable to third party service charges.For the three month periods ended March 31, 2011 and 2010, the Partnership paid $20,471 and $13,283, respectively, to the Managing General Partner or its affiliates for these services.Such reimbursed expenses are included in the accompanying statements of operations as general and administrative expenses. In accordance with the terms of the Partnership Agreement, the Partnership is obligated to pay the Managing General Partner an annual incentive management fee (“Management Fee”) after all other expenses of the Partnership are paid.The Partnership paid the Managing General Partner a Management Fee of $93,750 for each of the three month periods ended March 31, 2011 and 2010. In accordance with the terms of the Partnership Agreement, in March 2010, the Managing General Partner was paid a disposition fee of $77,500 related to the sale of Hale Ohana, which was netted against the related gain on disposition of investment in partnerships. 5.CASH DISTRIBUTIONS On July 30, 2010, the Partnership paid a cash distribution of $2,200,110 ($30 per unit) to the Limited Partners who were holders of record as of July 1, 2010. 6.CASH CONCENTRATION RISK Financial instruments that potentially subject the Partnership to concentrations of risk consist primarily of cash. The Partnership maintains two cash accounts with SunTrust Bank.As of March 31, 2011, the uninsured portion of the cash balances was $0. - 10 - # # # Part I.
